            Case 2:19-cv-01664-JMY Document 54 Filed 06/14/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

RAMON DIAZ AND CANDACE AGATE, :
          Plaintiffs,           :
                                :                      19-cv-1664-JMY
      v.                        :
                                :
BTG INTERNATIONAL INC., et al., :
          Defendants.           :

       ORDER AWARDING PLAINTIFFS’ COUNSEL ATTORNEYS’ FEES AND
                  REIMBURSEMENT OF EXPENSES AND
               PLAINTIFFS’ CASE CONTRIBUTION AWARDS

       This matter having come before the Court for a Final Fairness Hearing on January 21, 2021,

and on the application of Class Counsel for an award of attorneys’ fees and reimbursement of

expenses incurred in the Action and for Case Contribution Awards for the Named Plaintiffs (ECF

No. 48), having considered all papers filed and proceedings conducted herein, having found the

settlement for this Action to be fair, reasonable and adequate and otherwise being fully informed

in the premises and good cause appearing therefore:

IT IS HEREBY ORDERED AND ADJUDGED:

       1.       All of the capitalized terms used herein shall have the same meanings as set forth

in the Settlement Agreement and Release (“Settlement Agreement”) dated August 19, 2020, and

filed with the Court.

       2.       This Court has jurisdiction over the subject matter of this application and all matters

relating thereto, including all members of the Settlement Class.
            Case 2:19-cv-01664-JMY Document 54 Filed 06/14/21 Page 2 of 2




       3.       Plaintiffs’ Class Counsel are hereby awarded attorneys’ fees of $186,648.00 and

reimbursement of expenses in the sum of $2,347.72 (the “Attorneys’ Fees and Expenses”), to be

paid from the Settlement Fund. The Court finds that the amount of fees awarded is appropriate

and that the amount of fees awarded are fair and reasonable given the substantial risks of non-

recovery, the time and effort involved, and the result obtained for the Settlement Class. No other

fees, costs or expenses may be awarded to Plaintiffs’ Class Counsel in connection with the

Settlement. The Attorneys’ Fees and Expenses shall be paid to Plaintiffs’ Class Counsel in

accordance with he terms of the Settlement Agreement.

       4.       Each of the two Named Plaintiffs is awarded $10,000.00 each for a total award of

$20,000.00 as a Case Contribution Award, as defined in the Settlement Agreement, in recognition

of their contributions to this Action.



SO ORDERED this 14th day of June, 2021.



                                             BY THE COURT:

                                               /s/ John Milton Younge
                                             JUDGE JOHN MILTON YOUNGE
                                             UNITED STATES DISTRICT JUDGE
